
	
		I
		112th CONGRESS
		2d Session
		H. R. 4051
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2012
			Mr. Stutzman
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Labor to provide off-base
		  transition training, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 TAP Modernization Act of 2012.
		2.Off-base
			 transition training
			(a)Provision of
			 off-Base transition trainingDuring the three-year period beginning on
			 the date of the enactment of this Act, the Secretary of Labor shall provide the
			 Transition Assistance Program under section 1144 of title 10, United States
			 Code, to eligible individuals at locations other than military installations in
			 not less than three and not more than five States selected by the
			 Secretary.
			(b)Selection of
			 locationsIn selecting States in which to carry out the training
			 under subsection (a), the Secretary shall select the States with the highest
			 rates of veteran unemployment. The Secretary shall provide such training to
			 veterans at a sufficient number of locations within the selected States to meet
			 the need. The Secretary shall select such locations to facilitate access by
			 participants and may not select any location on a military installation other
			 than a National Guard or reserve facility that is not located on an active duty
			 military installation.
			(c)Eligible
			 individualsFor purposes of this section, an eligible individual
			 is a veteran or the spouse of a veteran.
			(d)Inclusion of
			 information about veterans benefitsThe Secretary shall ensure
			 that the training provided under subsection (a) generally follows the content
			 of the Transition Assistance Program under section 1144 of title 10, United
			 States Code.
			(e)Integrating
			 subject matter expertsThe
			 Secretary of Labor shall include in any contract entered into pursuant to
			 section 1144 of title 10, United States Code, or section 4113 of title 38,
			 United States Code, a requirement to include experts in subject matters
			 relating to human resources practices, including resume writing, interviewing
			 and job searching skills, and the provision of information about post-secondary
			 education.
			(f)Annual
			 reportNot later than March 1 of any year during which the
			 Secretary provides training under subsection (a), the Secretary shall submit to
			 Congress a report on the provision of such training.
			(g)Comptroller
			 General reportNot later than 180 days after the termination of
			 the three-year period described in subsection (a), the Comptroller General of
			 the United States shall submit to Congress a report on the training provided
			 under such subsection. The report shall include the evaluation of the
			 Comptroller General regarding the feasibility of carrying out off-base
			 transition training at locations nationwide.
			
